ICJ_037_AerialIndicent1955_GBR_BGR_1959-05-27_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED KINGDOM v. BULGARIA)

ORDER OF MAY 27th, 1959

1959

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU
27 JUILLET 1955

(ROYAUME-UNI c. BULGARIE)

ORDONNANCE DU 27 MAI 1959
This Order should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(United Kingdom v. Bulgaria),
Order of May 27th, 1959: I.C.J. Reports 1959, p. 206.”

La présente ordonnance doit étre citée comme suit:
« Affaire relative à Vincident aérien du 27 juillet 1955
(Royaume-Uni c. Bulgarie),
Ordonnance du 27 mai 1959:-C.I.J. Recueil 1959, p. 206.»

 

Sales number 207
N° de vente :

 

 

 
206

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1959 Le 27 mai
: Réle général
27 Mai 1959 n° 37

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
27 JUILLET 1955

(ROYAUME-UNI c. BULGARIE)

ORDONNANCE

Présents: M. KLAESTAD, Président; M. ZAFRULLA KHAN, Vice-
Président; MM. BASDEVANT, HACKWORTH, WINIARSKI,
BADAWI, ARMAND-Ucon, KojEvNiIKov, Sir Hersch
LAUTERPACHT, MM. Moreno QUINTANA, CORDOVA,
WELLINGTON Koo, SPIROPOULOS, Sir Percy SPENDER,
Juges; M. GARNIER-COIGNET, Greffier adjoint.

La Cour internationale de Justice,
ainsi composée,
après délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour,

Rend l'ordonnance suivante:

Considérant que, par ordonnance du 19 mai 1958, le délai fixé
pour le dépôt du contre-mémoire du Gouvernement de la Répu-
blique populaire de Bulgarie a été reporté au 9 juin 1959;

Considérant que, par lettre du 14 mai 1959, l’agent du Gouver-
nement de la République populaire de Bulgarie a demandé que
ce délai soit prorogé de deux mois;

4
INCIDENT AERIEN (R.-U. C. BULGARIE) (ORD. 27 V 59) 207

Considérant que, par lettre du 21 mai 1959, la lettre de l'agent
du Gouvernement bulgare a été communiquée à l’agent du Gouver-
nement du Royaume-Uni de Grande-Bretagne et d’Irlande du
Nord, lequel a été invité à faire connaître les vues de son Gouver-
nement sur la demande ainsi présentée par l'agent du Gouverne-
ment bulgare;

Considérant que, le 27 mai 1959, l’agent du Gouvernement du
Royaume-Uni a déclaré que son Gouvernement n’avait pas d’ob-
jection à cette prorogation;

La Cour

décide de reporter au 10 août 1959 la date d’expiration du délai
fixé pour le dépôt du contre-mémoire du Gouvernement de la
République populaire de Bulgarie.

Fait en anglais et en francais, le texte anglais faisant foi, au
Palais de la Paix, 4 La Haye, le vingt-sept mai mil neuf cent
cinquante-neuf, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord et au Gouvernement de la République populaire
de Bulgarie.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
